DETAILED ACTION
	This Office Action is in response to an Application, filed 19 August 2021, wherein Claims 2-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: The claims recite “[…] the grouping of network device further comprises […]”, this is grammatically incorrect. The Claim should recite “[…] the grouping of network devices further comprises […]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 4-7, 11-14, and 18-21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes “substantially simultaneously” for purposes of infringement and having a definite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al. (US 20140244834) in view of Lehane et al. (US 20140038549).

As to Claim 2, Guedalia discloses a network device (Fig. 1B – Supervisor 130) comprising: one or more processing devices (Fig. 2A – Processor 208); and memory having instructions stored thereon (Fig. 2A – Memory 212), which when executed by the one or more processing devices, cause the network device to perform operations comprising: receiving identification information for each network device of a plurality of other network devices associated with a network, where the identification information identifies each network device of the plurality of other network devices (Fig. 8 and Paragraph [0086] describes how the Supervisor device associated with the IoT network initially detects and registers various IoT devices on the network – the registered information including globally unique identifiers, attributes, schema, state, operations, functions, and various other elements); detecting operations of each network device of the plurality of other network devices (Fig. 8 and Paragraphs [0088][0089] describes how the supervisor device monitors and collects interactions and usage data associated with the IoT devices on the network e.g. interaction, context, a function that the interaction performed, and others); based at least in part on the detecting, collecting data corresponding to observations of the operations of each network device of the plurality of other network devices (Fig. 8 and Paragraphs [0088][0089] describes how the supervisor device monitors and collects interactions and usage data associated with the IoT devices on the network e.g. interaction, context, a function that the interaction performed, and others); analyzing the data corresponding to the observations of the operations of each network device of the plurality of other network devices (Fig. 8 and Paragraphs [0090]-[0093] describe how the Supervisor device may determine explicit, implicit, predefined, dynamic, or other suitable relationships among the various devices and objects registered into the IoT network based on the monitored interactions and usage recorded in the local database); based at least in part on the analyzing the data corresponding to the observations of the operations, automatically generating a grouping of network devices that comprises two or more network devices of the plurality of other network devices (Fig. 8 and Paragraphs [0090]-[0093] describe how the Supervisor device performs the above determination(s) to then create one or more groups, sub-networks, subsets, or other suitable sub-divisions within the IoT network); and transmitting grouping data to the two or more network devices of the plurality of other network devices (Paragraphs [0090]-[0093][0102] describe how the IoT devices may only store data about the interactions with other IoT devices and transmit the interaction data to the management entity, which may then infer the relationships and notify the IoT devices about the inferred relationships).
Guedalia provides one or more created groups/sub-groups of IoT devices to perform functions (see e.g. [0092]) which one could say implies the groups and sub-groups are treated as a single virtual entity. For the sake of completeness, Guedalia does explicitly disclose where the two or more network devices of the grouping of network devices is treated within the network as a single virtual device that perform functions together.
In an analogous art, Lehane discloses where the two or more network devices of the grouping of network devices is treated within the network as a single virtual device that perform functions together (Paragraph [0069] describes how the M2M identity management module 324 may be configured to allow the MEE component 116 to associate two or more M2M devices 212 together to form a M2M device group. The service provider may subsequently treat this device group as a single entity from a device management point of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the IoT device group formation techniques, as taught by Guedalia, specifically the way in which the groups/subgroups are addressed/treated, to include the techniques put forth by Lehane, specifically the technique of treating device groups as a single entity from a device management point of view.
The suggestion/motivation for doing so would have been to reduce the burden of the management device when managing devices by reducing/condensing the number of “devices” the manager is managing.

As to Claim 3, Guedalia/Lehane disclose where the grouping of network device further comprises the network device (Guedalia: Paragraph [0040] describes how the Supervisor device may be one of the IoT devices in the network).

As to Claim 4, Guedalia/Lehane disclose based at least in part on the analyzing, determining, by the network device, that the two or more network devices of the plurality of other network devices are activated or turned on simultaneously or substantially simultaneously (Guedalia: Paragraphs [0092][0094] describe how the supervisor device utilizes a machine-learning algorithm to dynamically create groups, sub-groups, etc. based on the usage and interactions between the devices (the usage information includes on/off state information [0030]); Paragraph [0092] provides an example of the supervisor device determining if the monitored interactions and usage indicate that lights in a room are always turned off or dimmed when a projector device is used, the groups created at block 830 may include a suitable sub-division with members that include the projector device, the lights, and the room where the projector was used and the lights dimmed or turned off).

As to Claim 5, Guedalia/Lehane disclose where the determining corresponds to detecting a pattern of activating or turning on the two or more network devices of the plurality of other network devices simultaneously or substantially simultaneously (Guedalia: Paragraphs [0092][0094] describe how the supervisor device utilizes a machine-learning algorithm to dynamically create groups, sub-groups, etc. based on the usage and interactions between the devices (the usage information includes on/off state information [0030]); Paragraph [0092] provides an example of the supervisor device determining if the monitored interactions and usage indicate that lights in a room are always turned off or dimmed when a projector device is used, the groups created at block 830 may include a suitable sub-division with members that include the projector device, the lights, and the room where the projector was used and the lights dimmed or turned off).

As to Claim 6, Guedalia/Lehane disclose based at least in part on the analyzing, determining, by the network device, that the two or more network devices of the plurality of other network devices are turned off simultaneously or substantially simultaneously (Guedalia: Paragraphs [0092][0094] describe how the supervisor device utilizes a machine-learning algorithm to dynamically create groups, sub-groups, etc. based on the usage and interactions between the devices (the usage information includes on/off state information [0030]); Paragraph [0092] provides an example of the supervisor device determining if the monitored interactions and usage indicate that lights in a room are always turned off or dimmed when a projector device is used, the groups created at block 830 may include a suitable sub-division with members that include the projector device, the lights, and the room where the projector was used and the lights dimmed or turned off).

As to Claim 7, Guedalia/Lehane disclose where the determining corresponds to detecting a pattern of turning off the two or more network devices of the plurality of other network devices simultaneously or substantially simultaneously (Guedalia: Paragraphs [0092][0094] describe how the supervisor device utilizes a machine-learning algorithm to dynamically create groups, sub-groups, etc. based on the usage and interactions between the devices (the usage information includes on/off state information [0030]); Paragraph [0092] provides an example of the supervisor device determining if the monitored interactions and usage indicate that lights in a room are always turned off or dimmed when a projector device is used, the groups created at block 830 may include a suitable sub-division with members that include the projector device, the lights, and the room where the projector was used and the lights dimmed or turned off).

As to Claim 8, Guedalia/Lehane disclose where: the detecting operations of each network device of the plurality of other network devices comprises receiving one or more signals from a respective network device of the plurality of other network devices when the respective network device performs a function (Guedalia: Fig. 8 and Paragraphs [0088][0089] describes how the supervisor device monitors and collects interactions and usage data associated with the IoT devices on the network e.g. interaction, context, a function that the interaction performed, and others); and the collecting the data corresponds to compiling performed functions for each network device of the plurality of other network devices over time and storing the data with time data and device data related to each function (Guedalia: Fig. 8 and Paragraphs [0088][0089] describes how the supervisor device monitors and collects interactions and usage data associated with the IoT devices on the network e.g. interaction, context, a function that the interaction performed, and others – the data stored in the local database for each interaction and usage data collected/received).

Claims 9-21 recite all the same elements as Claims 2-8. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shuman et al. (US 20140241354) discloses a method of establishing groups of INTERNET OF THINGS (IOT) DEVICES AND ENABLING COMMUNICATION AMONG THE GROUPS OF IOT DEVICES. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459